FILED
                                                           COURT OF APPEALS DIV I
                                                            STATE Or V:ASHINGTOI!

                                                            2011 .11E1       9: 1 6



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                     )
                                         )       DIVISION ONE
                      Respondent,        )
                                         )       No. 74828-9-1
                 v.                      )
                                         )       UNPUBLISHED OPINION
LONZO M. WILSON,                         )
                                         )
                      Appellant.         )       FILED: June 5, 2017
                                         )
       DWYER, J. — Lonzo Wilson appeals from a trial court's order revoking his

suspended sentence entered as a special sex offender sentencing alternative.

On appeal, Wilson contends that the trial court abused its discretion by failing to

consider alternatives to revocation. Finding no error, we affirm.



       In May 2002, Lonzo Wilson pled guilty to rape of a child in the second

degree. The sentencing court imposed a standard-range sentence of 102

months of incarceration but suspended the incarceration as a special sex

offender sentencing alternative (SSOSA). A lifetime of community custody was

also imposed. Wilson was ordered to undergo and complete three years of

sexual offender treatment and have no unsupervised contact with any minors.

       Wilson was consistently noncompliant. Sixteen sentencing modification

hearings were held between 2002 and 2009. In several of these hearings, the

court determined that Wilson was out of compliance with the terms and
No. 74828-9-1/2


conditions of his sentence—either by failing to pay legal financial obligations or

by failing to complete treatment. Wilson stopped engaging in treatment entirely

by April 2009.

       On October 12, 2012, the Department of Corrections discovered that

Wilson had fathered two children and had been having direct contact with these

children since 2005. Wilson had been concealing his relationship with the

mother of his children from his treatment provider and from the Department.

Nevertheless, the State recommended that Wilson be given one last chance to

comply with the terms and conditions of his suspended sentence. Wilson was

ordered to serve 180 days of confinement and was again ordered to complete

the mandated sex offender treatment.

       Wilson failed to report to the Department as required in January 2015. In

February 2015, he tested positive for methamphetamine. Wilson admitted to

both violations but claimed that neither violation was willful. Again, the court

declined to revoke the SSOSA. Instead, Wilson was ordered to serve a short

period of confinement and was ordered to complete treatment within the following

six months. The court warned Wilson that, had there been any additional

connection between the use of methamphetamine and his contact with children,

the court would have revoked the SSOSA sentence.

       In May 2015, Wilson again tested positive for methamphetamine. Wilson

also admitted to having unapproved contact with his minor children during

February and May 2015. In light of Wilson's repeated failure to comply with the

terms and conditions of his suspended sentence, the State asked that Wilson's


                                         2
No. 74828-9-1/3


SSOSA be revoked. Thirteen years after Wilson's guilty plea, the trial court

granted the motion. Wilson appeals.

                                           11

       Wilson contends that the trial court abused its discretion by revoking his

suspended sentence. This is so, he asserts, because the trial court failed to

consider alternatives to revocation. We disagree.

       Pursuant to the SSOSA statute, a sentencing court may suspend the

sentence of a first-time sexual offender if the offender is shown to be amenable

to treatment. RCW 9.94A.670. "A SSOSA sentence may be revoked at any time

where there is sufficient proof to reasonably satisfy the trial court that the

defendant has violated a condition of the suspended sentence or has failed to

make satisfactory progress in treatment." State v. Miller, 159 Wash. App. 911, 917-

18, 247 P.3d 457(2011)(citing State v. McCormick, 166 Wash. 2d 689, 705, 213

P.3d 32(2009); RCW 9.94A.670(10)). When the offender's violation is a threat

to the safety and welfare of society, the sentencing court need not inquire into the

reasons for the violation. State v. Miller, 180 Wash. App. 413, 421, 325 P.3d 230

(2014).

       We review a trial court's decision to revoke a SSOSA suspended

sentence for an abuse of discretion. State v. Partee, 141 Wash. App. 355, 361,

170 P.3d 60(2007). A trial court abuses its discretion when its decision is

manifestly unreasonable or exercised on an untenable ground or for untenable

reasons. McCormick, 166 Wash. 2d at 706.




                                          3
No. 74828-9-1/4


       Here, the trial court heard testimony from Wilson's treatment provider, Dr.

Michael O'Connell. Dr. O'Connell testified that he had been providing treatment

services to Wilson since May 2013. Dr. O'Connell testified that Wilson has a

history of self-defeating behavior—such as lying to his treatment providers and

others who were trying to help him—but that this behavior was likely not a danger

to the community. Dr. O'Connell testified that he did not see any present issues

of sexual deviancy, sexual preference for minors, or antisociality, which he

described as being the major predictors of sexual re-offense. Dr. O'Connell also

testified that he would be willing to continue to work with Wilson and that he did

not believe that the community would be made safer from sexual predation by

sending Wilson to prison.

       The trial court disagreed with Dr. O'Connell's assessment that Wilson's

use of methamphetamine did not pose a risk to his children or to the community.

The trial court found that Wilson had repeatedly used methamphetamine, lied

about his relationships, lied about where he was living, and—after more than a

dozen years—failed to complete the sex offender treatment that had been

repeatedly ordered by the court. The trial court found that Wilson's actions were

in violation of the terms and conditions of his suspended sentence. The trial

court also noted that Wilson's behavior was especially egregious in light of the

fact that Wilson's crime was rape of a child.

       The trial court then weighed the competing interests of all those affected.

The trial court considered the victim and her family, who had expected Wilson's

treatment obligation to be taken seriously and completed. The trial court also


                                         4
No. 74828-9-1/5


considered Wilson's interests, noting that the court had previously "made

perfectly clear" that any further contact with children or further use of drugs would

not be tolerated. Reflecting on its clear instructions to Wilson, the trial court

pondered that "if the Court were again to do what it did last time, deny the

request for revocation, does anyone think we wouldn't be back here?"

       The trial court concluded:

              I've previously and I've tried today to consider the
       alternatives before the Court. I've relied on all the evidence before
       me, which is the CCO's document and report of allegations, the
       pleadings of the parties, as well as then the testimony of Dr.
       O'Connell. And what's changed is we're simply at what I would
       describe as a — in that balancing, we're at a tipping point.
              The motion for revocation is granted. And the Court takes
       no joy in the ruling.

       The trial court's ruling was tenable. The record establishes that the trial

court considered the evidence before it and determined that Wilson's repeated

violations of his SSOSA sentence constituted a threat to the safety and welfare of

society. The trial court heard and considered the testimony of Dr. O'Connell but

simply disagreed with the doctor's view of the situation.

       Nevertheless, Wilson contends that the trial court abused its discretion by

failing to consider alternatives to revocation. He cites to no authority requiring

trial courts to consider alternatives to revocation after making a determination

that an offender's violation is a threat to the safety and welfare of society. In any

event, the record establishes that the trial court did consider alternatives. The

trial court had previously given Wilson numerous opportunities to bring his

conduct into conformity with the terms and conditions of his suspended sentence.

At last, the trial court determined, Wilson's noncompliance had reached "a tipping

                                         -5-
No. 74828-9-1/6


point." Full and proper consideration of all necessary factors was engaged in by

the trial judge. There was no judicial error. Wilson's present circumstance is

entirely of his own creation.

       Affirmed.



We concur:




                                         6